Name: Decision (EU) 2017/1331 of the European Parliament and of the Council of 4 July 2017 amending Decision (EU) 2015/435 on the mobilisation of the Contingency Margin
 Type: Decision
 Subject Matter: EU finance;  budget
 Date Published: 2017-07-18

 18.7.2017 EN Official Journal of the European Union L 185/35 DECISION (EU) 2017/1331 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 4 July 2017 amending Decision (EU) 2015/435 on the mobilisation of the Contingency Margin THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (1), and in particular the second paragraph of point 14 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 13 of Council Regulation (EU, Euratom) No 1311/2013 (2) has established a Contingency Margin of up to 0,03 % of the gross national income of the Union. (2) In accordance with Article 6 of Regulation (EU, Euratom) No 1311/2013, the Commission had calculated the absolute amount of the Contingency Margin for 2014 (3). (3) By Decision (EU) 2015/435 (4), the European Parliament and the Council mobilised the Contingency Margin for making available additional payment appropriations in 2014, to be offset in 2018-2020. (4) According to the medium-term payment forecast presented in the context of the Mid-Term Review, pressure on the annual payment ceilings in the years 2018-2020 is to be expected. (5) The draft budget for the year 2017 shows a margin below the payment ceiling of EUR 9,6 billion, allowing for the offsetting of the full amount mobilised in 2014. (6) Decision (EU) 2015/435 should therefore be amended accordingly, HAVE ADOPTED THIS DECISION: Article 1 Decision (EU) 2015/435 is amended as follows: (1) Article 1 is replaced by the following: Article 1 For the general budget of the European Union for the financial year 2014, the Contingency Margin shall be mobilised to provide the amount of EUR 2 818 233 715 in payment appropriations over and above the payment ceiling of the multiannual financial framework.. (2) Article 2 is replaced by the following: Article 2 The amount of EUR 2 818 233 715 shall be offset against the margin under the payment ceiling for the year 2017.. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Strasbourg, 4 July 2017. For the European Parliament The President A. TAJANI For the Council The President M. MAASIKAS (1) OJ C 373, 20.12.2013, p. 1. (2) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (3) Communication from the Commission to the Council and the European Parliament of 20 December 2013 on the technical adjustment of the financial framework for 2014 in line with movements in GNI (COM(2013) 928). (4) Decision (EU) 2015/435 of the European Parliament and of the Council of 17 December 2014 on the mobilisation of the Contingency Margin (OJ L 72, 17.3.2015, p. 4).